Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/30/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810540804.9 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the speed reducer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 4, 9 and 11 are objected to because of the following informalities:  
Claim 4 recites “the first cleaning manner is precipitation manner” which is grammatically awkward. An appropriate correction would be - -the first cleaning manner is a precipitation manner- -.
Claim 4 recites “the second cleaning manner is filtration manner” which is grammatically awkward. An appropriate correction would be - -the second cleaning manner is a filtration manner- -.
Claim 9 recites “devicedisposed” which appears to be a typographical error. A space between the two words would be an appropriate correction.
Claim 11 fails to end in the period. Proper punctuation is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a trumpet structure” which is unclear and renders the claims indefinite. Specifically, a trumpet is a musical instrument composed of many complex structures, and which of these structures is required by the claim cannot be deteremined.
Claim 11 recites “trumpet shaped” which is unclear for the same reasons as given for claim 10 above.
Claim 16 recites “a top of the rock and/or guiding plate” which is unclear and renders the claims indefinite. Specifically, it is unclear what “the rock” is referring to, as there is no antecedent basis for this limitation in the claims.
Claims 18-20 each recite “a rack” which is a double inclusion and renders the claims indefinite. Specifically, each claim depends from another claim already positively reciting “a rack” and it is unclear how many racks are required by the claims.
Claims 18-20 each recite “a transmission system” which is unclear and renders the claims indefinite. Specifically it is unclear if the claimed transmission system is comprised of one of the previous transmission components previously claimed, or if it is an additional transmission system. The number of transmission components required by the claims cannot be determined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-11, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2018/0142777 A1) in view of Jongebloed et al. (USPN 9,410,609).
Li discloses A lubricating system for a pumping unit, the pumping unit comprising a rack (paragraph [0017]), a balancing device (10), a transmission wheel (3), and a transmission conveying device (13) cooperated with the transmission wheel, the lubricating system comprising: an oil pool (15) and a roller lubrication device (14), a bottom of the transmission wheel being impregnated in (see Fig. 2) the oil pool, and the roller lubrication device being in rolling contact with the transmission conveying device (see Figure 2, as the rollers of the chain pass through element 14, considered to be in rolling contact in so far as described by the instant disclosure).
Li does not disclose that the lubricating system further comprises an oil return device disposed above the oil pool, wherein the oil return device is configured to collect splashing oil driven by the transmission conveying device, so as to clean the splashing oil and then allow the splashing oil to flow back into the oil pool.
Jongebloed discloses an oil return device (see Fig. 2) located above an oil pool (35), the oil return device configured to collect splashing oil driven by a transmission conveying device and to clean the splashing oil and then allow the oil to return to the oil pool.
It would have been obvious to one having ordinary skill in the art at the time the Application was filed to have modified the pumping unit of Li to have the oil return device as taught by Jongebloed, in order to provide clean oil to the transmission conveying device of the pumping unit.
Regarding claims 2-11, 14-15 and 18-20, the combination of Li and Jongebloed disclose wherein the oil return device is an oil spill filter device (Jongebloed - Fig. 2), and the splashing oil flows back into the oil pool after exceeding a set liquid level (Jongebloed - see Fig. 2 at element 33); wherein the oil spill filter device allows the splashing oil to flow back into the oil pool after a first cleaning manner (Jongebloed - oil precipitates at 30/40) and a second cleaning manner (Jongebloed - 33); wherein the first cleaning manner is precipitation manner (Jongebloed - the oil precipitating into element 30 and flowing down to element 40 is considered a precipitation manner), and the second cleaning manner is filtration manner (Jongebloed  - element 33 is a filter); wherein the oil spill filter device comprises a first cleaning device (Jongebloed  - 30/40) and a second cleaning device (Jongebloed - 33), the second cleaning device being disposed above the first cleaning device (Jongebloed  - see Fig. 2, element 33 is above element 40); wherein the first cleaning device is a precipitation box (Jongebloed - 30); wherein the second cleaning device is a filter screen (Jongebloed - 33); wherein the oil spill filter device further comprises a housing (Jongebloed - 63), the precipitation box being disposed at a bottom of the housing detachably (Jongebloed - via 77); wherein the precipitation box comprises a box body (Jongebloed - 25), a magnet (Jongebloed - 40) for attracting impurities, and a lifting device (Jongebloed - 53) disposed at a top of the box body; wherein the second cleaning device is a filter screen (Jongebloed - 33), the filter screen being disposed on a side wall (Jongebloed - 60) section of the housing, the side wall section of the housing being a trumpet structure (Jongebloed - as best understood, the shape of 60 is a trumpet structure) flared from top to bottom; wherein the housing comprises a first section (Jongebloed - 55) and a second section (Jongebloed - 60) arranged sequentially from top to bottom, the first section being a section that constricts gradually from top to bottom (Jongebloed - as best understood, see Fig 2, the shape of the housing at 55 considered to constrict gradually), the second section being a flared side wall section (Jongebloed - see Figure 2 at 60,) being of trumpet-shaped (Jongebloed - as best understood, trumpet shaped); further comprising a splash collection system (Jongebloed - 42), the splash collection .

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2018/0142777 A1) in view of Jongebloed et al. (USPN 9,410,609) as applied to claims 1-11, 14-15 and 18-20 above, and further in view of Hilpert (USPN 4,062,187).
Li and Jongebloed disclose the claimed invention except for the filter screen being a copper filter screen.
Hilpert discloses a copper filter screen (81/82) for straining the oil of a lubrication system.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Li and Jongebloed to have a copper filter screen, as the selection of a known material suitable for a given intended use is within the level of ordinary skill in the art.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2018/0142777 A1) in view of Jongebloed et al. (USPN 9,410,609) as applied to claims 1-11, 14-15 and 18-20 above, and further in view of Thalmann (USPN 4,593,923).
Li and Jongebloed disclose the claimed invention except for the roller lubrication device comprises a plurality of roller lubrication components disposed sequentially.
Thalmann discloses a plurality of roller lubrication components (70, 124) disposed sequentially on a roller chain.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Li and Jongebloed to have multiple roller lubrication devices, in order to better lubricate the chain.

Allowable Subject Matter
Claims 12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658